DETAILED ACTION
Claims 1, 4, 14, 17 and 21 are under current consideration. Any objection(s) and/or rejection(s) not reiterated herein have been withdrawn; they include 112, para 1 and 2 rejections and double patenting rejection over 17/348078 (this application) have been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1, 4, 14, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning (US 2014/0186361-see attached form 892).
The claims are directed to (in part): A buffered solution comprising: 
45-55 mg/mL adalimumab;
190-300 mM sorbitol;
An amino acid stabilizer;
A non-buffer tonicifier that is the sorbitol;
0.05-1.5 mg/mL polysorbate 80; and 
5-14 mM buffer system; 
Wherein: the composition comprises at most one sugar stabilizer, which is the sorbitol, the composition comprises only a single non-buffering tonicifier, which is the sorbitol; the composition is free of surfactants, with the exception of polysorbate 80; the buffer system comprises a buffering agent and its acid/base conjugate, the conjugate acid being a weak acid exhibiting a pKa of 2.0 or more and is sufficient to provide the desired pH for te composition which is a pH between 5.0 and 6.7; the composition is either free of phosphate buffering agents or comprises a phosphate buffer system in a concentration of at most 0.1 mM; and the composition has an osmolality between 260 and 320 mOsm/kg; see instant claim 1. 


	Manning describes a method of enhancing long term stability in an aqueous, buffered adalimumab formulation, comprising incorporating glycine as a stabilizer in the formulation, based upon empirical data indicating that such stabilizer contributes to the stability of the formulation than other stabilizers; see para. 22 and instant claim 1, part c.
	Also see para. 25 and 26 which teaches that sorbitol is a significantly better stabilizer of adalimumab formulation than mannitol (if present at > 200 mM); see claim 1, parts b and d. 
	Manning teaches that the pH of the composition is from 5 to 5.5 and more preferably at 5.2 to 5.4; see para. 117 and various Examples of formulations with a pH 5.2 and instant claim 1.
	See para. 290-291 which discloses that the osmolality of the formulations is from 180 to 420 mOsm and that the osmolality can be altered as specific conditions require. See para. 290 teaching that the composition is isotonic with serum which is achieved via addition of a tonicity modifier; see claim 14.

	See para. 315 for describing drug delivery devices including injector pens and needless devices; see instant claim 21.
	It would have been obvious for one of ordinary skill in the art to modify various parameters of the formulations taught by Manning, such as adjust the concentrations of sorbitol, use an acetate buffer, incorporate a glycine stabilizer, or modify osmolality. One would have been motivated to do so for the advantage of enhancing long term stability of the formulation or minimizing discomfort to the patient upon administration. Note that the concentrations of the different ingredients as claimed are within the ranges provided by Manning.
	There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the teachings of Manning; modifying different parameters for optimizing results is commonly practiced in the art.
	The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Double Patenting-Modified to address the amendments or New
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 4, 14, 17 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10 and 21 of copending Application No. 17/348368 (20210322551). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a composition comprising adalimumab; polyol; with or without amino acid including glycine; polysorbate 80; and a buffer as well as a drug delivery comprising such composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 4, 14, 17 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,426,833. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a composition comprising adalimumab; polyol; amino acid; polysorbate 80; and a buffer with a pKa of 2 or more.
Response to Arguments
Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive. Applicant has requested that the rejections are held in abeyance.
Until the rejections are properly addressed, they are maintained for reasons of record.
Note that the obvious type double patenting rejection over this application has been withdrawn.
Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648